IN THE UNITED STATES DISTRICT COURT
‘WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA | PLAINTIFF

Vv. CASE NO. 5:10-CR-50022-001

JUAN B. RODRIGUEZ DEFENDANT
ORDER

 

Currently before the Court are Defendant Juan B. Rodriguez's Objections (Doc. 117)
to the Magistrate Judge’s Report and Recommendation. On April 18, 2019, the Court
received Mr. Rodriguez's Motion for Release (Doc. 113) pursuant to the “Good Time Fix’
amendment to the First Step Act. On April 22, 2019, Chief Magistrate Judge Erin L.
Wiedemann issued a Report and Recommendation (“R&R”) in which she advised the Court
that Mr. Rodriguez's Motion should be denied. See Doc. 115. Mr. Rodriguez filed his
objections to the R&R on May 13, 2019. The Court has now performed a de novo review
of the motion, the R&R, and the objections to the R&R. See 28 U.S.C. § 636(b){1). Having
completed that review, the Court finds that the objections lack merit, the R&R should be
adopted, and the motion should be denied.

The motion requests that the Court command the Bureau of Prisons to calculate Mr.
Rodriguez's “good time credit’ in accordance with the provisions of the recently-passed First
Step Act. As the Magistrate Judge explained in the R&R, “Section 102(b)(1) of the First
Step Act of 2018 amended 18 U.S.C. § 3624(b)(1) to change the manner in which good time
credits are calculated by increasing the maximum allowable days from 47 to 54 per year.”
(Doc. 115 at 1). Mr. Rodriguez maintains in his objections to the R&R that this provision of

the First Step Act should be considered to be “effective immediately,” and the warden of his
prison should therefore be directed to credit him 54 days per calendar year of his sentence,
rather than 47 days. (Doc. 117 at 3). The Court disagrees.

The R&R correctly explained that the good-time credit change referenced here was
not deemed by Congress to be “immediately effective” on the date the law was signed,
December 21, 2018. Instead, this provision will become effective once the Attorney General
completes and releases a “risk and needs assessment system,” which must be done within
210 days after the enactment of the First Step Act. See 18 U.S.C. § 3632(a\7) (stating that
the risk and needs assessment system “shall be used to... determine when a prisoner is
ready to transfer into prerelease custody or supervised release in accordance with section
3624”). Two hundred and ten days from December 21, 2018 is July 19, 2019.

Once the risk and needs assessment is released, Mr. Rodriguez must seek a
recalculation of his good-time credit through the Bureau of Prisons, and only after this
request has been denied and he has exhausted his administrative remedies may he file a
habeas petition with the court seeking relief. Furthermore, as the R&R explained, he may
only seek such relief in the district where he is currently confined—which is the Western
District of Pennsylvania, not the Western District of Arkansas—or in the United States
District Court for the District of Columbia, or in any district where the Bureau maintains a
regional office. See Doc. 115 at 2. The bottom line is that the Bureau of Prisons does not
presently have the authority to recalculate Mr. Rodriguez’s sentence and give him the extra
good-time credit he seeks. Accordingly, his request for judicial review is not yet ripe—and
even if it were, the Western District of Arkansas would be the wrong place to seek such
review.

IT IS THEREFORE ORDERED that the Objections (Doc. 117) are OVERRULED,
the Report and Recommendation (Doc. 115) is ADOPTED IN ITS ENTIRETY, and the
Motion for Release (Doc. 113) pursuant to the “Good Time Fix” amendment to the First Step

Act is DENIED. hy,

    

IT IS SO ORDERED on this IS

day of May, 2019.

 

   

UNITED S TES DISTRICT JUDGE
